Citation Nr: 0107693	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  94-36 158A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for status post transsphenoidal hypophysectomy for a 
pituitary tumor prior to April 17, 1995.  

2.  Entitlement to a rating in excess of 60 percent for 
status post transsphenoidal hypophysectomy for a pituitary 
tumor prior.   

3.  Entitlement to a separate rating for residual pituitary 
tumor tissue. 

4.  Entitlement to an initial rating in excess of 30 percent 
for organic mental syndrome secondary to a pituitary tumor. 

5.  Entitlement to an increased (compensable) rating for 
sinusitis. 

6.  Entitlement to an increased (compensable) initial rating 
for hypogonadism status post pituitary tumor replacement 
testosterone, to include entitlement to special monthly 
compensation based on the loss of use of a creative organ.  

7.  Entitlement to an increased (compensable) initial rating 
for a postoperative surgical scar from excision of a 
pilonidal cyst.  

8.  Entitlement to an increased (compensable) initial rating 
for diverticulitis with abscess, status post resection of the 
sigmoid colon. 

9.  Entitlement to an increased (compensable) initial rating 
for postoperative residuals of an incisional hernia.  

10.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease at C4-C6 with scoliosis.  

11.  Entitlement to an initial rating in excess of 10 percent 
for limitation of lumbar spine motion with scoliosis. 

12.  Entitlement to an increased (compensable) initial rating 
for pes planus. 

13.  Entitlement to an increased rating for bilateral visual 
field loss, currently rated as 20 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from September 1968 to 
March 1975, December 1975 to December 1979 and October 1983 
to August 1993. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in New Orleans, Louisiana, (hereinafter RO).  After 
extensive development to ascertain the veteran's wishes with 
respect to a hearing, the veteran has communicated a desire 
to have the Board adjudicate his claims absent a hearing (see 
statement received at the Board in October 2000 and November 
2000 Report of Contact).  

The issue of entitlement to entitlement to special monthly 
compensation was listed on a September 1994 statement of the 
case, despite the fact that it does not appear that a notice 
of disagreement was filed with respect to this issue.  Thus, 
the reference to the issue of special monthly compensation 
based on the loss of use of a creative organ on a VA form 9 
received in October 1994 technically could be construed as a 
notice of disagreement rather than a substantive appeal.  
However, correspondence from the veteran and his 
representative received thereafter indicates a desire for the 
Board to adjudicate this issue, and there is nothing in the 
record to suggest that such action would be prejudicial to 
the veteran given the fact that he has responded with written 
argument to the September 1994 statement of the case.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Accordingly, 
as the Board may waive the requirement that a substantive 
appeal be timely filed, the adjudication below will include 
consideration of whether entitlement to special monthly 
compensation is warranted.  See Beyrle v. Brown, 9 Vet. App. 
24, 28 (1996). 

Under the same analysis as listed above, the inclusion of the 
issue of entitlement to a separate rating for residual 
pituitary tumor tissue in the January 2000 supplemental 
statement of the case, despite the lack of a notice of a 
disagreement with respect to this issue, does not preclude 
jurisdiction over this issue by the Board.  See Beyrle, 9 
Vet. App. at 24, 28.  Thus, as the veteran responded to the 
January 2000 supplemental statement in written argument 
addressing the issue of entitlement to a separate rating for 
residual pituitary tumor tissue, the adjudication below will 
include consideration of this issue.  See Bernard, 4 Vet. 
App. at 384, 393. 

As the development undertaken by the RO has resulted in 
grants of service connection for sinusitis, a low back 
disability and tinnitus, the denials of these claims for 
service connection are no longer before the Board.  

Finally, the issue of entitlement to an increased initial 
rating for organic mental syndrome secondary to a pituitary 
tumor requires additional development, and this issue will be 
addressed in the remand which follows this decision.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained by the RO. 

2.  It is not shown prior to April 17, 1995, that residuals 
of a transsphenoidal hypophysectomy for a pituitary tumor 
resulted in severe disability. 

3.  At no time during the period in question have residuals 
of a transsphenoidal hypophysectomy for a pituitary tumor 
resulted in pronounced disability or a constellation of 
symptomatology that involves all of the following 
symptomatology: cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance, bradycardia, 
and sleepiness.  

4.  No symptomatology associated with residual pituitary 
tumor tissue results in impairment not contemplated by a 
service-connected disability rating currently assigned.  

5.  The veteran's sinusitis has not resulted in moderate 
disability with discharge, crusting, scabbing or infrequent 
headaches. 

6.  The veteran's sinusitis has not resulted in one or two 
incapacitating episodes per year requiring prolonged 
antibiotic treatment or three to six non-incapacitating 
episodes per year characterized by headaches, pain, purulent 
discharge or crusting.

7.  At no time during the period in question has functional 
genitourinary loss or loss of use of a creative organ due to 
hypogonadism been demonstrated. 

8.  The postoperative surgical scarring from excision of a 
pilonidal cyst has at no time during the period in question 
been poorly nourished, ulcerating, or tender or painful upon 
objective demonstration; no limitation of functioning due to 
the scarring has been shown.  

9.  At not time during the period in question have residuals 
of diverticulitis with abscess, status post resection of the 
sigmoid colon resulted in frequent episodes of bowel 
disturbance with abdominal distress, peritoneal adhesions, or 
colitis. 

10.  Post-operative residuals of an incisional hernia have at 
no time during the period in question included weakening of 
the abdominal wall or any other disability.  

11.  At no time during the period in question has 
degenerative disc disease at C4-C6 with scoliosis resulted in 
more than mild intervertebral disc syndrome or slight 
limitation of motion.

12.  At no time during the period in question has lumbar 
spasms or more than slight limitation of lumbar motion been 
demonstrated.   

13.  At no time during the period in question has the 
veteran's pes planus demonstrated more than mild disability.   

14.  A visual field loss to approximately 45 degrees is shown 
in each eye.  

15.  There are no extraordinary factors associated with the 
service-connected disabilities addressed in this decision 
productive of an unusual disability picture such as to render 
application of the regular schedular provisions impractical.
 

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for status post transsphenoidal hypophysectomy for a 
pituitary tumor prior to April 17, 1995, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.119, Diagnostic Codes (DC) 7915-7903 (1995).  

2.  The criteria for a rating in excess of 60 percent for 
status post transsphenoidal hypophysectomy for a pituitary 
tumor prior are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.119, DC 7915-7903 
(1995); 61 Fed. Reg. 20,446 (May 7, 1996), (codified at 
38 C.F.R. § 4.119, DC 7915-7903 (2000).   

3.  The criteria for a separate rating for residual pituitary 
tumor tissue are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §4.14 (2000). 

4.  The criteria for a compensable rating for sinusitis are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.97, DC 6510-6514, prior to and after October 
7, 1996; 61 Fed. Reg. 46720-46731 (1996).

5.  The criteria for a compensable initial rating for 
hypogonadism status post pituitary tumor replacement or 
special monthly compensation based on the loss of use of a 
creative organ are not met.  38 U.S.C.A. §§ 1114(k), 1155 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, 3.350, Part 4, 
4.115a, DC 7523 (1993), 4.115b, DC 7523 (2000). 

6.  The criteria for a compensable initial rating for a 
postoperative surgical scar from excision of a pilonidal cyst 
are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.118, DCs 7803-7805 
(2000).   

7.  The criteria for a compensable initial rating for 
diverticulitis with abscess, status post resection of the 
sigmoid colon, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.114, DC 7327 (2000).   

8.  The criteria for a compensable initial rating for 
postoperative residuals of an incisional hernia are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.114, DC 7339 (2000).  

9.  The criteria for an initial rating in excess of 10 
percent for degenerative disc disease at C4-C6 with scoliosis 
are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, DCs 5290, 5293 
(2000).  

10.  The criteria for an initial rating in excess of 10 
percent for limitation of lumbar motion with scoliosis are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.71a, DCs 5292, 5295 (2000).  

11.  The criteria for a compensable initial rating for pes 
planus are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, DC 5276 (2000).  

12.  The criteria for a rating of 30 percent, but nor more, 
for bilateral visual field loss are  met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.84a, DC 6080 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Status post transsphenoidal hypophysectomy for a pituitary 
tumor/separate rating for residual pituitary tumor tissue 

Service connection for residuals of a transsphenoidal 
hypophysectomy for a pituitary tumor prior performed during 
the veteran's active service was granted by a June 1994 
rating decision.  A 10 percent rating was assigned effective 
from August 27, 1993, (the day following the veteran's 
discharge from service) under DC 7915-7903.  DC 7915 provided 
that benign new growths of any specified part of the 
endocrine system were to be rated based on interference with 
endocrine functions using any applicable endocrine analogy.  

At the time of June 1994 rating decision, DC 7903 
(hypothyroidism) provided as follows:  Moderate 
hypothyroidism with fatigability warranted a 10 percent 
disability evaluation.  A 30 percent disability evaluation 
required moderately severe hypothyroidism with sluggish 
mentality and other indications of myxedema, and decreased 
levels of circulating thyroid hormones ("T4" and/or "T3" 
by specific assays).  A 60 percent disability evaluation 
required severe hypothyroidism, with symptoms indicative of 
"pronounced" hypothyroidism but somewhat less marked, and 
decreased levels of circulating thyroid hormones ("T4" 
and/or "T3" by specific assays).  Pronounced hypothyroidism 
with a long history and slow pulse, decreased levels of 
circulating thyroid hormones ("T4" and/or "T3" by specific 
assays), sluggish mentality, sleepiness, and slow return of 
reflexes warranted a 100 percent disability evaluation.  When 
continuous medication was required for control of 
hypothyroidism, a minimum evaluation of 10 percent was for 
assignment. 38 C.F.R. § 4.119, DC 7903 (1994). 

The rating for these residuals was increased to 30 percent 
effective from August 27, 1993, by a September 1994 rating 
decision, with the RO indicating that one of the bases for 
this decision was that the veteran was taking hormone 
therapy.  Thereafter, the criteria for evaluation of the 
endocrine system were amended, effective June 6, 1996.  See 
61 Fed. Reg. 20,446 (May 7, 1996).  When regulations 
concerning rating disabilities undergo, as in the instant 
case, a substantive change during the course of an appeal, 
the version most favorable to the veteran will be applied.  
Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991).  The Board 
notes that the RO considered the changes in these criteria 
(see April 1997 supplemental statement of the case).  
Application of the amended criteria by the Board will thus 
not result in any prejudice the veteran.  Bernard, 4 Vet. 
App. at 384.  The provisions of DC 7903 were amended as 
follows: 

A 10 percent rating is warranted for hypothyroidism 
manifested by fatigability, or continuous medication required 
for control of symptoms.  A 30 percent rating is warranted 
for fatigability, constipation, and mental sluggishness.  A 
rating in excess of 30 percent (60 percent) requires muscular 
weakness, mental disturbance, and weight gain.  A 100 percent 
rating is warranted for cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia, and sleepiness.  
38 C.F.R. § 4.119, DC 7903 (2000) (emphasis supplied).

An April 1997 rating decision increased the disability rating 
to 60 percent effective from April 17, 1995.  The basis for 
this increase and the effective date assigned therefor as 
stated in this decision was that hypertension was first 
diagnosed on a VA treatment report dated April 17, 1995.  
Given the fact that this increase was not made effective from 
August 27, 1993, there remains for consideration the issue of 
whether entitlement to a rating in excess of 30 percent for 
the period from August 27, 1993, to April 16, 1995, is 
warranted.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In general, an increased rating cannot be assigned prior to 
the date that entitlement to the particularly disability 
rating is shown, 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  
As indicated above, a rating in excess of 30 percent under DC 
7903 during this period required "severe" hypothyroidism, 
with symptoms indicative of "pronounced," but less marked 
disability.  Applying these criteria to the facts summarized 
above, the Board finds no clinical evidence during this 
period of time warranting entitlement to a 60 percent rating.  
In this regard, a January 1994 VA "Pituitary Tumors" 
examination showed the veteran reporting that he was "doing 
well."  No significant findings were shown upon this 
examination, and the VA outpatient treatment records dated 
thereafter and prior to April 17, 1995, did not reveal any 
findings demonstrative of "severe" hypothyroidism so as to 
warrant a 60 percent rating under the "old" provisions of 
DC 7903.  Accordingly, entitlement to a rating in excess of 
30 percent prior for the period from August 27, 1993, to 
April 16, 1995, is not warranted.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(o).  

As for entitlement to a rating in excess of 60 percent, 
application of either the old or amended DC 7903 does not 
warrant such a rating.  None of the clinical evidence of 
record contained in the claims file demonstrates 
"pronounced" hypothyroidism so as to warrant a 100 percent 
rating under the old criteria or that all of the 
symptomatology required for a 100 percent rating under the 
amended criteria are met.  In this regard, a VA outpatient 
treatment report dated in 1995 indicated that the veteran had 
no cold intolerance.  An August 1998 VA examination report 
showed the veteran to be well controlled with medication with 
"very minimal residual problems" resulting from the removal 
of the pituitary adenoma.  Moreover, upon VA examination in 
October 1999, an evaluation of the endocrine system showed 
the veteran denying any fatigability or headaches, and no 
neurologic, cardiovascular or gastrointestinal problems were 
shown.  This report also indicated that there has not been a 
recurrence of the tumor.  It was reported in the diagnoses 
that the residuals of the pituitary tumor were "well-
controlled" with medication and the examiner concluded in an 
addendum that the veteran was doing "quite well." The 
veteran was said to be doing "fairly well" with the demands 
of his job and other daily activities, and that he was 
looking forward to advancing in his career.     

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the residuals of the 
veteran's service-connected transsphenoidal hypophysectomy 
for a pituitary tumor is demonstrated, nor is there any other 
evidence that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  

With regard to the contentions asserting entitlement to a 
separate rating for residual pituitary tumor tissue, the 
Board notes that "the rating schedule may not be employed as 
a vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) 38 C.F.R. § 4.14 
(2000).  There simply is no evidence showing "separate" 
disability associated with residual pituitary tumor tissue 
that is not contemplated by the 60 percent rating currently 
assigned under DC 7903, or the other service-connected 
disability ratings currently in effect.   

In making the above determination, the Board has considered 
the contentions of the veteran asserting a more severe level 
of disability than has been demonstrated by the clinical 
evidence summarized above.  However, the Board concludes that 
the probative weight of the "negative" clinical evidence 
outweighs that of the  unsupported subjective "positive" 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Accordingly, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   

Sinusitis

The Board notes that during the pendency of this appeal, 
effective October 7, 1996, VA revised the criteria for rating 
the respiratory system, including diseases of the nose and 
throat.  61 Fed. Reg. 46,727 (1996).  As noted above, where, 
as in the instant case, the law and regulation change after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal has been concluded, the 
version most favorable to the claimant will apply.  Karnas, 1 
Vet. App. at 308 (1991).  The Board notes that the RO 
considered the changes in these criteria (see April 1997 
supplemental statement of the case).  Application of the 
amended criteria by the Board will thus not result in any 
prejudice the veteran.  Bernard, 4 Vet. App. at 384.  

Prior to the above regulatory change, chronic pansinusitis, 
ethmoid sinusitis, frontal sinusitis and maxillary sinusitis 
were evaluated under Diagnostic Code 6514 as chronic sphenoid 
sinusitis (hereinafter "old" criteria).  Under the old 
criteria, chronic sphenoid sinusitis warranted a zero percent 
evaluation when there were x-ray manifestations only, and 
symptoms were mild or occasional.  A 10 percent rating was 
warranted when there were moderate symptoms with discharge or 
crusting or scabbing and infrequent headaches.  

Under the amended criteria, a compensable (10 percent) rating 
is warranted when there are one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 
note to Diagnostic Code 6514 indicates that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.

Service connection for sinusitis was granted by an April 1997 
rating decision.  A noncompensable was assigned and has been 
continued until the present time.  Pertinent clinical 
evidence of record at the time of this decision included a 
November 1994 report from a physician who performed some 
preparatory surgery prior to the surgical removal of the 
veteran's pituitary adenoma.  He indicates the veteran 
reported had been experiencing chronic sinusitis for at least 
the last eight to ten years, with his principal problems 
being drainage, nasal blockage, and moderate to severe 
headaches.  The headaches at that time were described as 
lasting from several hours to several days and as being 
severe enough to interfere with normal daily work activities.  
The veteran stated the headaches occurred less frequently 
after the surgery, but that they were more severe in 
intensity.  

Additional pertinent evidence includes a report from a 
December 1995 VA examination which revealed normal sinuses.  
At an August 1998 VA examination, the veteran in pertinent 
part reported having allergy problems associated with grasses 
in the spring that were usually controlled with over the 
counter medication.  Periodic congestion associated with the 
allergy problem was described.  The veteran reported that his 
last sinus infection occurred two years previously, and it 
was indicated upon examination that there were no increased 
problems with sinus congestion or other difficulties with the 
nose and sinuses.  

Applying the pertinent legal criteria to the evidence 
summarized above, as the clinical evidence has revealed no 
crusting or discharge, and the most recent VA clinical 
evidence does not indicate that the veteran sinusitis was 
accompanied by headaches, a 10 percent rating under the 
criteria in effect prior to October 7, 1996, is not 
warranted.  38 C.F.R. § 4.97, DC 6510-6514 (1995).  The lack 
of evidence of crusting or purulent discharge also precludes 
a compensable rating under the "new" criteria, as does the 
fact that the medical history of record does not indicate 
that the veteran has recently suffered from incapacitating 
episodes of sinusitis.  38 C.F.R. § 4.97, DC 6510-6514 
(2000).  There is also no evidence that the veteran's 
sinusitis involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In short, as the "negative" evidence 
outweighs the "positive," the claim for an increased rating 
for sinusitis must be denied.  Gilbert, 1 Vet. App. at 49. 

Hypogonadism 

Complications of the veteran's pituitary adenoma during 
service included hypogonadism, and service connection for 
this disability was granted by a June 1994 rating decision.  
A noncompensable rating was assigned by analogy to DC 7523 
(complete atrophy of the testes) and has been continued until 
the present time.  During the pendency of the veteran's 
claim, the criteria for rating genitourinary disorders were 
amended, but the criteria listed at DC 7523 were not 
affected.  A compensable rating under DC 7523 requires 
complete atrophy of both testes.  

The clinical evidence of record includes a report from a 
January 1994 VA examination of the genitalia which revealed 
normal testicles.  The veteran reported a normal libido and 
sex life.  He also described having a normal sex life at the 
time of an August 1998 VA examination.  A review of the 
remaining clinical evidence reveals no other complaints or 
objective findings attributable to hypogonadism.  
Accordingly, in the absence of any objective evidence of 
residual disability associated with hypogonadism, entitlement 
to compensation for this disability under application of any 
potentially diagnostic code listed at 38 C.F.R. § 4.115a 
(1993) or 4.115b (2000) is not warranted.  There is also 
clearly no basis for an "extraschedular" rating pursuant to 
38 C.F.R. § 3.321(b)(1), or entitlement to special monthly 
compensation based on the loss of use of a creative organ 
under the provisions of 38 U.S.C.A. § 1114(k); 
38 C.F.R. § 3.350.  

Surgical scar from excision of a pilonidal cyst.  

During service, a pilonidal cyst was excised, and service 
connection for residual scarring from this procedure was 
granted by a June 1994 rating decision.  A noncompensable 
rating was assigned under DC 7805 and has remained in effect 
until the present time.  

As pertinent to this issue, a compensable rating requires 
scarring that is poorly nourished with repeated ulceration 
(DC 7803), tenderness and pain on objective demonstration (DC 
7804) or limitation of function (DC 7805).  None of these 
findings were demonstrated upon VA examinations in January 
1994, as the scarring was then described as asymptomatic and 
well healed with no evidence of any drainage.  A report from 
a private dermatologist in January 1994 indicated the scar 
from the pilonidal cyst was well healed and that the 
cutaneous examination was within normal limits.  No other 
post-service clinical evidence of record contains findings 
that would warrant a compensable rating under DCs 7803-7805 
or on an "extraschedular" basis.  Accordingly, a 
compensable rating must be denied.  

Diverticulitis 

A diverticular abscess was diagnosed during service, and 
surgery was performed to include resection of the sigmoid 
colon.  The June 1994 rating decision granted service 
connection for residuals of this procedure at a 
noncompensable rate under DC 7327.  This rating has not been 
increased.  Diverticulitis under DC 7327 is rated as for, 
depending on the predominant disability picture, irritable 
colon syndrome (DC 7319); peritoneal adhesions (DC 7301); or 
ulcerative colitis (DC 7323). 

The pertinent clinical evidence includes January 1994 VA 
examination reports that revealed no significant complaints 
or objective finding pertaining to a gastrointestinal 
disability.  No other post-service evidence of record reveals 
any significant gastrointestinal complaints or findings, and 
there is no indication that the veteran's post-service 
disability includes irritable colon syndrome, peritoneal 
adhesions or ulcerative colitis.  Thus, a compensable rating 
under any potentially applicable provision of the Ratings 
Schedule or on an "extraschedular" basis cannot be 
assigned. 

Incisional Hernia

The in-service surgical procedures included repair of a 
ventral hernia, and the June 1994 rating decision granted 
service connection for residuals of this procedure.  A 
noncompensable rating was assigned under DC 7339 
(postoperative ventral hernia).  This rating has not been 
increased.  

A compensable rating under DC 7339 requires a small hernia 
that is not well supported by a belt under normal conditions 
or a healed hernia accompanied by weakening of the abdominal 
wall with the need for a supportive belt.  No such residuals 
were shown upon VA examination in January 1994 or on any 
other post-service clinical evidence of record.  There is 
also no clinical evidence indicating entitlement to increased 
compensation under any other potentially applicable 
diagnostic code pertaining to the rating of gastrointestinal 
disabilities codified at 38 C.F.R. § 4. 114, or on an 
"extraschedular basis.  

Cervical Spine Disorder

The June 1994 rating decision granted service connection for 
degenerative disc disease at C4-C6 with scoliosis.  A 
noncompensable rating was assigned under DC 5293 
(intervertebral disc syndrome).  The evidence upon which this 
decision was based included reports from a January 1994 VA 
examination which showed the veteran complaining about minor 
stiffness and tightness in his neck.  X-rays conducted at 
that time showed degenerative disc disease at C4-C6 and minor 
scoliosis.  No tightness was shown upon examination of the 
cervical spine, and motion of the cervical spine was measured 
as follows:  forward flexion and backward extension to 30 
degrees, left lateral flexion to 35 degrees, right lateral 
flexion to 40 degrees, and rotation to both sides of 55 
degrees.  Minor crepitation was observed, and the veteran 
reported vague slight tingling in his left hand.  

The disability rating was increased to 10 percent by a 
September 1994 rating decision following receipt of an August 
1994 report from a chiropractor describing "remarkable 
tenderness" upon palpation of the cervical spine.  This 10 
percent has not been increased.  The clinical evidence 
following this decision does not reveal any significant 
findings or complaints concerning the cervical spine, and an 
October 1999 VA examination showed improved cervical motion 
from that demonstrated in January 1994.  

Entitlement to an increased rating for the veteran's cervical 
spine disability would require a finding of "moderate" 
limitation of motion under DC 5290 or "moderate" 
intervertebral disc syndrome under DC 5293.  The ranges of 
cervical spine motion demonstrated upon VA examination in 
January 1994 were not descriptive of more than "slight" 
limitation of motion and, as indicated above, the most recent 
VA examination has shown an improvement in cervical spine 
motion.  Therefore, entitlement to increased compensation 
under DC 5290 is not warranted.  Moreover, as the evidence 
has only demonstrated "vague" and  "slight" complains of 
tingling in the arms, and contains no other evidence of 
significant neurologic deficits or other disability 
attributable to intervertebral disc syndrome, increased 
compensation is also not warranted under DC 5393.  

In making the above determination, the Board has considered 
the veteran's complaints of pain in the cervical spine 
mindful of the guidance outlined in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), as well as the provisions of 38 C.F.R. § 
4.40 et seq.  However, there is no indication that the 
veteran has any increased functional loss in the cervical 
spine due to painful use, weakness, excess fatigability, or 
incoordination.  Finally, there is no evidence that the 
veteran's cervical spine condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

Lumbar Spine 

Back pain was noted during service, and a September 1994 
rating decision granted service connection for limitation of 
the lumbar spine with scoliosis.  A 10 percent rating was 
assigned by analogy to DC 5295 (lumbosacral strain.)  This 
rating has not been increased.  

Pertinent evidence includes January 1994 VA X-ray findings of 
scoliosis and early disc space thinning in the lumbosacral 
joint.  The physical examination of the lumbar spine 
conducted at that time showed forward flexion to 75 degrees, 
backward extension to 25 degrees, left lateral flexion to 30 
degrees, right lateral flexion to 40 degrees, rotation to the 
left of 30 degrees and rotation to the right of 35 degrees.  
There was no objective evidence of pain on motion.  Other 
pertinent findings include reports from an October 1999 VA 
examination, at which time lumbar motion was measured from 90 
degrees of flexion, 10 degrees of backward extension, 20 
degrees of flexion to the left and 25 degrees of flexion to 
the right.  The veteran complained about tenderness in the 
lower lumbar area and described some paresthesia radiating to 
the lower extremity with occasional numbness.  

A rating in excess of 10 percent for limitation of motion 
under DC 5292 requires a finding of "moderate" limitation 
of motion.  The range of motion findings above, particularly 
those associated with forward flexion, which show improvement 
from 1994 to 1999, are not indicative of any more than 
"slight" limitation of lumbar motion.  As for increased 
compensation under DC 5295, the lack of any evidence of 
lumbar spasms or the loss of lateral spine motion precludes a 
20 percent rating under this diagnostic code.  As in the 
previous section, the Board recognizes that the lumbar 
disability includes pain, and that the holding in DeLuca and 
the provisions of 38 C.F.R. § 4.40 et seq must be considered.   
However, there is no indication that the veteran has any 
increased functional loss in the lumbar spine due to painful 
use, weakness, excess fatigability, or incoordination.  
Finally, there is no evidence that the veteran's lumbar spine 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. 
§ 3.321(b)(1). 

Pes planus

Pes planus was shown during service, and service connection 
for this disability was granted by a June 1994 rating 
decision.  A noncompensable rating was assigned under DC 5276 
(acquired flatfoot).  This rating has not been increased.  

Pertinent evidence of record includes a negative January 1994 
VA X-ray of the feet.  The veteran reported at the time of a 
January 1994 examination that since his separation from 
service, he was not "on his feet" as much, and that the 
feet were asymptomatic.  Physical examination of the feet at 
that time revealed normal supination and pronation; a slight 
downward fall of the medial arch bilaterally compatible with 
second degree pes planus; a normal gait; and no skin or 
vascular changes.  The remaining clinical evidence reveals no 
significant complaints or findings pertaining to the feet.  

A compensable rating under DC 5276 requires "moderate" 
disability, to include the presence of the weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendoachllis or pain on manipulation and use of the feet.  No 
such findings have been demonstrated, and given the fact that 
the veteran's feet were said to be asymptomatic, a rating of 
10 percent under DC 5276, or any other potentially applicable 
diagnostic code, is not warranted.  There also is no evidence 
warranting entitlement to increased compensation on an 
extraschedular basis under the provisions of 38 C.F.R. 
§ 3.321(b)(1). 

Visual Field Loss

An optometric examination conducted during service 
demonstrated lateral visual field deficits felt to be 
associated with the veteran's pituitary neoplasm.  Service 
connection for this disability was granted by the June 1994 
rating decision.  A 20 percent rating was assigned under DC 
6080 (impairment of field of vision) and has been continued 
until the present time. 

Under DC 6080, concentric contraction of the visual field of 
two eyes to 60 degrees but not to 45 degrees is rated as 20 
percent disabling.  Contraction of the visual field of two 
eyes to 45 degrees but not to 30 degrees is rated as 30 
percent disabling.  Contraction of the visual field of two 
eyes to 30 degrees but not to 15 degrees is rated as 50 
percent disabling.  38 C.F.R. § 4.84a, DC 6080. 

Under 38 C.F.R. § 4.76a, the extent of contraction of visual 
field in each eye is determined by recording the extent of 
the remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in Table III.  
The degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes.

Under Table III of § 4.76a, the normal visual field extent at 
the 8 principal meridians, in degrees, is:  Temporally: 85; 
down temporally: 85; down: 65; down nasally: 50; nasally: 60; 
up nasally: 55; up: 45; up temporally: 55.  The total is 500 
degrees.  Application of the above to the findings from a 
January 1994 VA examination resulted in an average concentric 
contraction of 58 degrees in the left eye and 60 degrees in 
the right eye.  These findings warranted a 20 percent rating 
under DC 6080.  

Findings from VA examinations of the eyes completed in 
November 1998 VA optometric examination include evidence of a 
more severe visual field loss than was shown in January 1994.  
The average concentric contraction in the left eye was as 
severe as to approach 43 degrees, and as severe in the right 
eye as 46 degrees.  Given these findings, a rating of 30 
percent is warranted under DC 6080.  As a rating in excess of 
30 percent for visual field loss of two eyes requires 
concentric contraction to 30 degrees, there is no basis to 
assign a rating in excess of 30 percent.  38 C.F.R. § 4.84a, 
DC 6080.  There is also no clinical evidence indicating that 
entitlement to a rating in excess of 30 percent would be 
warranted on an "extraschedular" basis.  

In addition to the analysis applied to each claim above, the 
Board has also considered whether there was any basis for 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The holding in Fenderson case applies to the claims 
on appeal from the initial disability ratings assigned by the 
RO (each disability addressed above to some degree except for 
bilateral visual field loss and sinusitis).  The record, 
however, with application of the same logic and analysis as 
set forth above, does not support assigning different 
percentage ratings for any of these disabilities at any time 
during the appeal period.  

The Board has also considered whether a remand is needed to 
apply the provisions of the newly promulgated Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran has been provided with sufficient notice 
as to the evidence necessary to support his claim, and there 
is no indication that there is any other evidence to be 
obtained or development to be accomplished which would assist 
in the adjudication of the claims addressed above.  In this 
regard, the Board notes the extensive development 
accomplished in this case, to include affording the veteran 
medical examinations and X-rays, and obtaining clinical 
records.  The Board concludes a remand for application of the 
Veterans Claims Assistance Act of 2000 is not necessary in 
this case.

Finally, the Board has considered whether a remand is 
required due solely to the fact that some of the issues above 
have not been specifically addressed by supplemental 
statement of the case.  First, there appears to have been 
technical compliance with 38 C.F.R. § 19.31, as supplemental 
statements of the case, including most recently in January 
2000, have been completed.  More fundamentally, given the 
expressed desire of the veteran to have his appeal 
adjudicated by the Board, particularly in light of the fact 
that some of the issues have been on appeal since 1994, it is 
unclear what useful purpose would be served by a remand 
solely to comply with procedural provisions.  The veteran has 
expressed awareness of the criteria applied by the RO, and 
there is nothing in the record to suggest that the 
adjudication above was in any way prejudicial to the veteran.  
Accordingly, the additional delay in the adjudication of the 
veteran's appeal which would result from a remand to merely 
clarify a procedural matter would not be justified.   


ORDER

Entitlement to an initial rating in excess of 30 percent for 
status post transsphenoidal hypophysectomy for a pituitary 
tumor prior to April 17, 1995, is denied.   

Entitlement to a rating in excess of 60 percent for status 
post transsphenoidal hypophysectomy for a pituitary tumor 
prior is denied. 

Entitlement to a separate rating for residual pituitary tumor 
tissue is denied.  

Entitlement to a compensable rating for sinusitis is denied.  

Entitlement to a compensable initial rating for hypogonadism 
status post pituitary tumor replacement testosterone, to 
include entitlement to special monthly compensation based on 
the loss of use of a creative organ, is denied.   

Entitlement to a compensable initial rating for a 
postoperative surgical scar from excision of a pilonidal cyst 
is denied.  

Entitlement to a compensable initial rating for 
diverticulitis with abscess, status post resection of the 
sigmoid colon, is denied.  

Entitlement to a compensable initial rating for postoperative 
residuals of an incisional hernia is denied.  

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease at C4-C6 with scoliosis is denied.  

Entitlement to an initial rating in excess of 10 percent for 
limitation of lumbar spine motion with scoliosis is denied.  

Entitlement to a compensable initial rating for pes planus is 
denied. 

Entitlement to a 30 percent rating for bilateral visual field 
loss is granted, pursuant to regulations governing the 
payment of monetary awards. 

Entitlement to a rating in excess of 30 percent rating for 
bilateral visual field loss is denied.  


REMAND

The June 1994 rating decision which granted service 
connection for the residuals of the pituitary tumor discussed 
in the decision above also granted service connection for 
organic mental syndrome secondary to these residuals.  A 30 
percent rating was assigned under 38 C.F.R. § 4.132, DC 9322 
(1994) (dementia associated with endocrine disorder).  This 
disability has been rated as 30 percent disabling until the 
present time.  At the time of this decision, a rating in 
excess of 30 percent under DC 9322 required "considerable" 
impairment of social and industrial adaptability. 

Effective November 7, 1996, substantive changes were made to 
the schedular criteria for evaluating psychiatric disorders, 
to include organic mental disorders, as codified at 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 (Oct. 8, 1996.)  
Under the amended criteria, dementia due to medical 
conditions, including endocrine disorders, is rated under 
38 C.F.R. § 4.130, DC 9326 (2000).  The amended DC 9326 
provides for a rating in excess of 30 percent when there are 
manifestations of dementia such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work relationships. 38 C.F.R. § 4.130, 
DC 9326 (2000).  

As noted in the decision above, because these changes to the 
schedular criteria were made during the pendency of the 
veteran's appeal, both the old and new criteria in 
determining whether a rating in excess of 30 percent is 
warranted must be considered, with the veteran being afforded 
the benefit of the criteria more favorable to him.  Karnas, 1 
Vet. App. at 308.  The amended criteria have not been 
considered by the RO, and initial application of these 
criteria by the Board would be prejudicial to the veteran.  
Bernard, 4 Vet. App. at 384.  Accordingly, the RO upon remand 
will be requested to apply these criteria.  

For the reasons stated above, this case is REMANDED for the 
following development: 

The RO is to apply the amended criteria 
for rating psychiatric disorders codified 
at 38 C.F.R. §§ 4.125-4.132; 61 Fed. Reg. 
52695-52702 (Oct. 8, 1996) to the claim 
for a rating in excess of 30 percent for 
organic mental syndrome secondary to a 
pituitary tumor.  Any pertinent 
development with respect to this claim 
indicated by the Veterans Claims 
Assistance Act of 2000 should also be 
accomplished.  Thereafter, to the extent 
the benefit sought is not granted, and 
after application of applicable 
procedures, the case should be returned 
to the Board for further appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with legal requirements, and the 
Board does not intimate an opinion, either legal or factual, 
as to the ultimate disposition warranted in this case.  No 
action is required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

